ALLOWABILITY NOTICE
Allowable Subject Matter
Claims 1-8 and 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The Prior Art fails to disclose, teach, or suggest all of the limitations of the claimed invention. The Prior Art discloses and teaches receipt of a signal at a first frequency in a downstream band and converting said signal to a second frequency in an upstream band, and where such converted signals may provide reflections in the upstream direction. The Prior Art also discloses and teaches where such reflections, or echoes, may be sampled to create a signal that is output to ensure cancellation of said reflections/echoes. However, the Prior Art fails to adequately teach or suggest wherein said upstream path comprises a first coupler, return amplifier, and second coupler from which said reflections are sampled. As such, the claims are considered non-obvious over the Prior Art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767.  The examiner can normally be reached on 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J KIM/Primary Examiner, Art Unit 2421